DETAILED ACTION

The following is a non-final office action is response to communications received on 12/02/2021.  Claims 81-100 are currently pending and addressed below.  Claims 1-80 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The requirement for restriction dated 11/05/2021 has been withdrawn and claim set dated 12/02/2021 is herein examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 94 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50-54 of copending Application No. 16/669,809 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application and the instant application all recite the same basic structure with a permutation of similar elements throughout.

As the structural limitations and orientations of the system are the same, the language set forth in both the copending and instant applications are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 81- 88 & 90-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-36 of copending Application No. 16/668,639 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the copending and instant application claim a system, comprising: a first spacer sized and configured to be received within a joint 
As the structural limitations and orientations of the system are the same, the language set forth in both the copending and instant applications are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 81, 88, 90-97 & 99 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lund et al. (US 2015/0257899).  Please refer to the annotated figure below in consideration of the rejection of claims 81 & 88:

    PNG
    media_image1.png
    961
    972
    media_image1.png
    Greyscale

Regarding Claim 81, Lund teaches a system, comprising: a first spacer (210) sized and configured to be received within a joint space of a first bone (tibia), the first spacer defining a body extending between a first surface (top) and a second surface (bottom); and an adjustable guide (100) comprising a guide adapter (130) and a guide body (110), wherein the guide adapter is configured to couple the adjustable guide to the first spacer, and wherein the guide body is adjustable along a first axis [0164]-[0166] with respect to the guide adapter.
Regarding Claim 88, Lund teaches wherein the guide adapter (130) comprises a flat body (shown) and the first spacer defines a complementary slot (shown) sized and configured to receive the flat body at least partially therein.  
Please refer to the annotated figure below in consideration of the rejection of claims 90-97 & 99:

    PNG
    media_image2.png
    961
    972
    media_image2.png
    Greyscale

Regarding Claim 90, Lund teaches a system, comprising: a first spacer (210) sized and configured to be received within a joint space of a first bone, the first spacer defining a body extending between a first surface (top) and a second surface (bottom); at least one shim (240) comprising a body extending between an upper surface and a lower surface, wherein the upper surface is configured to couple the at least one shim to the second surface of the first spacer (Fig 39B); and an adjustable guide (100) comprising a guide adapter (shown) configured to be coupled to the first spacer and a guide body, wherein the guide body comprises a first leg and a second leg (on either side of opening underside of 120 shown in Fig 29) extending from the guide body and spaced apart to define a slot (discussed in [0165]) sized and configured to receive a coupling 3DM2\14870675 1Docket No.: E3383-01906Response to Official Action Mailed November 5, 2021element extending from the guide adapter (discussed in [0165]), and wherein the guide body is adjustable along a first axis [0164]-[0166] with respect to the guide adapter.
Regarding Claim 91, Lund teaches wherein the guide body defines at least one hole (shown) extending through the guide body.  
Regarding Claim 92, Lund teaches wherein the guide adapter comprises a flat body (shown) and the first spacer defines a complementary slot (shown) sized and configured to receive the flat body therein.  
Regarding Claim 93, Lund teaches wherein the system comprises a locking element (112, 121, 131) configured to selectively lock the guide body at a selected position on the first axis.
Regarding Claim 94, Lund teaches a method, comprising: coupling a first spacer (1100) to a joint space of a first bone (Fig 96), the first spacer defining a body extending 
Regarding Claim 95, Lund teaches wherein the method comprises: adjusting a guide body of the adjustable guide to a first position on a first axis corresponding to a selected depth of a resection cut to be formed in one of the first bone or the second bone [0164]-[0166]; and coupling a guide element to one of the first bone or the second bone by inserting the guide element through a guide hole formed in the guide body of the adjustable guide.  
Regarding Claim 96, as discussed in claims 90-93 supra, Lund teaches wherein adjusting the guide body comprises: sliding a coupling element extending from a guide adapter of the adjustable guide within a slot defined by a first leg and a second leg extending from the guide body, wherein the slot extends on the first axis; and coupling a locking element to the coupling element to maintain the coupling element in a selected position within the slot defined by the guide body.  
Regarding Claim 97, Lund teaches wherein the locking element is coupled to the coupling element by a threaded engagement [0164]-[0166].  
Regarding Claim 99, Lund teaches wherein the method comprises inserting a flat extension of the adjustable guide into a slot defined by the one of the first spacer or the second spacer.
Claim(s) 81-87 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohr, Jr. (US 4,566,448).  Please refer to the figure below in consideration of the following rejection:

    PNG
    media_image3.png
    563
    637
    media_image3.png
    Greyscale

Regarding Claim 81, Rohr teaches a system (Figs 1-4), comprising: a first spacer (66) sized and configured to be received within a joint space of a first bone (Fig 4), the 
Regarding Claim 82, Rohr teaches wherein the guide body (22 + 24) comprises a first leg and a second leg (two sides of elongate slot 86) extending from the guide body on the first axis and spaced apart to define a slot (86) sized and configured to receive a coupling element (26 & 28) extending from the guide adapter (12).  
Regarding Claim 83, Rohr teaches wherein the system comprises a locking element (30 & 32) configured to be received on the coupling element to apply a locking force to the first and second legs of the guide body.  
Regarding Claim 84, Rohr teaches wherein the locking element includes one or more compression features (via threads on both 26 and 30).  
Regarding Claim 85, Rohr teaches wherein the coupling element (26 & 28) defines an external thread and the locking element (30 & 32) defines a channel having an internal thread.  
Regarding Claim 86, Rohr teaches wherein the guide body (22 + 24) defines a resection slot (38 & 40).
Regarding Claim 87, Rohr teaches wherein the guide body defines at least one hole (60 & 62) extending through the guide body and configured to position a guide element (64) in one of the first bone or the second bone.  
Claim(s) 94, 99 & 100 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deffenbaugh et al. (US 7,011,687).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image4.png
    762
    840
    media_image4.png
    Greyscale

Regarding Claim 94, Deffenbaugh teaches a method, comprising: coupling a first spacer (238) to a joint space of a first bone (Tibia), the first spacer defining a body extending between a first surface (proximal) and a second surface (distal), wherein the first surface is positioned in contact with the first bone; coupling a second spacer (34) to a second bone (talus), the second spacer defining a body extending between a first surface (distal) and a second surface (proximal), wherein the second surface of the first spacer is configured to abut the second surface of the second spacer (via 236) to position the first bone and the second bone in a predetermined alignment; coupling an adjustable guide (236) to one of the first spacer (238) or the second spacer.
Regarding Claim 99, Deffenbaugh teaches wherein the method comprises inserting a flat extension (249 & 251) of the adjustable guide into a slot (263 & 273) defined by the one of the first spacer or the second spacer ([0065] teaches reversal of components).  
Regarding Claim 100, Deffenbaugh teaches wherein the flat extension defines one or more leaf-spring elements [0056] configured to maintain the flat extension within the slot defined by the one of the first spacer or the second spacer.

Allowable Subject Matter
Claims 89 & 98 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774